Citation Nr: 0405352	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for arthritis of the left hand.  

3.  Entitlement to an increased (compensable) evaluation for 
diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1954 and from May 1955 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims for increased ratings for diabetes 
mellitus and diabetic retinopathy has been obtained.  

2.  Service-connected diabetes mellitus is manifested by the 
need for a restricted diet and for insulin at night and an 
oral hypoglycemic agent in the morning, but it is not shown 
that he must regulate his activities due to his diabetes.  He 
has no diabetic complications other than the separately 
evaluated diabetic retinopathy.  

3.  The veteran's service-connected diabetic retinopathy is 
not shown to result in impairment of visual acuity or visual 
fields or to occasion any pain, rest-requirements, or 
episodic incapacity; the diabetic retinopathy is not shown to 
be active currently.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
7913 (2003).  

2.  The criteria for an increased (compensable) rating for 
diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.20, 4.84a, diagnostic codes 
6006, 6079 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, (see letter to the 
veteran dated in July 2001) the subsequent rating decision, 
and the statement of the case, the veteran has been informed 
of the evidence necessary to substantiate his claim and of 
his and VA's respective obligations to obtain different types 
of evidence.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  Except as 
noted in the remand portion of this decision, the Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disabilities at issue on this appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  

The record shows that a rating decision dated in October 1972 
granted service connection for diabetes mellitus and assigned 
a 10 percent rating for that disorder under Diagnostic Code 
7913, effective from separation.  The veteran did not appeal 
the rating assigned following notification thereof.  

The rating decision now on appeal granted a 20 percent 
evaluation for diabetes mellitus, effective from August 31, 
1993, the date of a VA internal medicine clinic note.  The RO 
in September 2002 also separately evaluated the veteran's 
diabetic retinopathy, claimed as vision loss, as 
noncompensably disabling under Diagnostic Code 6079.  

A.  Diabetes mellitus

The record shows that when the veteran was examined for 
retirement from service in January 1972, clinical diabetes 
mellitus was diagnosed.  

Under Diagnostic Code 7913, a 20 percent evaluation for 
diabetes mellitus requires insulin and a restricted diet; or 
an oral hypoglycemic agent and a restricted diet.  A 40 
percent evaluation is warranted for diabetes mellitus that 
requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent evaluation is appropriate for 
diabetes mellitus that requires insulin, a restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
a year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation is warranted 
for diabetes mellitus that requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations a year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

The record shows that the veteran is currently on a 
restricted diet and takes 80 milligrams of Lantus (insulin) 
at night for his diabetes mellitus.  He also takes 8 
milligrams of Avandia (an oral hypoglycemic) every morning.  
There is no showing, however, that the veteran must regulate 
his activities due to his diabetes.  When examined by VA in 
March 2003, he reported that he restricted his activities 
because of his watery eyes, not because of his diabetes.  He 
also denied a history of ketoacidosis or hypoglycemic 
reaction.  There was no indication that he had been 
hospitalized for his diabetes.  His weight was stable at 180 
pounds.  The veteran reported that he had been on oral 
medication for diabetes for 15 years and on insulin the 
previous eight years.  He said that he visited his diabetic 
care provider every three months.  The pertinent diagnosis 
was insulin-dependent diabetes mellitus.  

Compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note (1).  

The physical examination in March 2003 did not show any 
complications of diabetes mellitus warranting a separate 
compensable evaluation.  The veteran's blood pressure was 
152/88 mmHg with a heart rate of 91.  Examination of the 
heart showed a point of maximal impulse (PMI) that was not 
displaced.  His heart had a regular rhythm and rate and was 
without murmur, gallop or rub.  His peripheral pulses were 
intact.  Although he complained of coldness and warmth in his 
feet with occasional tingling, his neurological examination 
was intact and peripheral neuropathy associated with diabetes 
mellitus was not diagnosed.  The veteran's extremities showed 
no amputation or diabetic foot ulcer.  He was able to control 
his bladder and bowel.  Laboratory studies showed a mildly 
elevated serum glucose, with blood urea nitrogen (BUN) and 
creatinine (Cr) that were within normal limits.  There was no 
indication of kidney problems as a consequence of the 
service-connected diabetes mellitus.  VA examinations in 
September 2001 and August 2002 found no evidence of kidney 
disease or any other diabetic complication (except for the 
separately evaluated diabetic retinopathy).  The findings on 
these examinations were essentially consistent with those on 
the VA examination of March 2003.  

The Board therefore concludes that the preponderance of the 
evidence is against the claim for an increased rating for 
diabetes mellitus.  It follows that the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  

B.  Diabetic retinopathy

The statement of the case indicates that the RO rated the 
service-connected diabetic retinopathy by analogy to 
retinitis under Diagnostic Code 6006.  See 38 C.F.R. § 4.20.  
Chronic retinitis is evaluated from 10 percent to 100 percent 
on the basis of resulting impairment of visual acuity or 
visual field loss, pain, rest requirements, or episodic 
incapacity.  An additional 10 percent is combined during the 
continuance of active pathology.  The minimum evaluation 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6006.  

Corrected visual acuity of 20/40 (6/12) in one eye warrants a 
noncompensable evaluation when corrected visual acuity in the 
other eye is also 20/40 (6/12).  Corrected visual acuity of 
20/50 (6/15) in one eye warrants a 10 percent evaluation when 
corrected visual acuity in the other eye is 20/40 (6/12).  38 
C.F.R. § 4.84a, Diagnostic Code 6079.  The best distant 
vision obtainable after best correction by glasses is the 
basis of rating visual acuity.  38 C.F.R. § 4.75 (2003).  

The record shows that the veteran's corrected visual acuity 
is 20/20, bilaterally, including on VA ophthalmology 
examination in March 2003.  Confrontation to visual fields at 
that time was full.  Although the veteran's diabetes mellitus 
was noted, the examiner found no evidence of background 
diabetic retinopathy.  The diagnosis on VA ophthalmology 
examination in September 2001 was very early background 
diabetic retinopathy in the left eye.  Corrected distant 
visual acuity at that time was 20/20, bilaterally, and his 
visual fields were full bilaterally.  

There is no showing of entitlement to a compensable 
evaluation for impairment of visual acuity or loss of visual 
fields under Diagnostic Code 6006.  The pathology that 
appears to be most troubling for the veteran is his diagnosed 
epiphora, which he claims is impairing.  Epiphora was 
diagnosed on the VA ophthalmology examination in March 2003, 
as were blepharitis, early bilateral cataracts, and 
hypertension with a grade I mild retinopathy.  The cataracts 
were not considered visually significant.  The examiner 
commented that it was his impression that the veteran had no 
ocular complications from his diabetes, which appeared to be 
fairly well controlled.  The examiner observed, however, that 
it was the veteran's severe epiphora that appeared to be 
giving him the most difficulty.  It was noted that he was 
followed for this problem by a private physician and that the 
veteran related that he had had a thorough evaluation 
including punctal probes and irrigations that revealed that 
his canalicular system was functioning normally.  A January 
2002 letter from the private ophthalmologist confirms the 
veteran's history of chronic tearing.  The examiner in March 
2003 said that with his severe tearing, the veteran might 
feel uncomfortable driving, as well as engaging in other 
intense visual activities.  

There is no evidence that the service-connected diabetic 
retinopathy has occasioned any pain, rest-requirements, or 
episodic incapacity, or that the process is currently active.  
When examined in March 2003, no evidence of background 
diabetic retinopathy was found on a dilated fundus 
examination.  The veteran denied any acute visual loss, 
flashing lights, floaters, or deep ocular pain.  There is 
therefore no basis for a compensable rating under Diagnostic 
Code 6006, as there is no current evidence of an active 
pathology involving the service-connected eye disorder.  

Rather, the veteran in March 2003 stated that he continued to 
notice tearing, which limited his ability to drive a car and 
engage in certain activities where clear vision is required.  
He reported that he had mild to moderate photophobia.  The 
eye pathology actually diagnosed on VA examination in March 
2003, like the long history of rosacea and dry eyes diagnosed 
by VA in September 2001, has not been attributed by examiners 
to the service-connected diabetic process.  Manifestations 
not resulting from the service-connected disability may not 
be used in establishing the service-connected evaluation.  38 
C.F.R. § 4.14 (2003).  

In the evidence of active pathology associated with the 
service-connected eye disorder, there is no basis for a 
compensable evaluation currently.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation for diabetes mellitus is denied.  

An increased (compensable) evaluation for diabetic 
retinopathy is denied.  


REMAND

The record shows that in November 1959, the veteran sustained 
a lacerated wound of the index, middle, ring and little 
fingers of the left hand when he injured them with a power 
saw.  As a result of the accident, he also sustained a 
compound, comminuted fracture of the middle phalanx of the 
middle finger and the distal phalanx of the ring finger of 
the left hand.  X-rays at the time of his retirement 
examination in January 1972 showed traumatic arthritis of the 
proximal interphalangeal joint (PIP) of the left middle 
finger with mild degenerative changes at the interphalangeal 
joints (IP's) of the left hand.  A mallet finger deformity of 
left index finger was also noted.  The service medical 
records indicate that the veteran is right handed.  

In October 1972, the RO granted service connection for 
arthritis of the left hand and evaluated that disability as 
10 percent disabling under Diagnostic Code 5010, effective 
from separation.  

A VA examination in September 2001 showed that the veteran 
had a deformity of the distal interphalangeal joint (DIP) of 
the left index finger.  He had marked limitation "of making 
a fist on grasping objects."  It was reported that he was 
right handed.  X-rays of the left hand in September 2001 
showed diffuse osteopenia and deformity of the distal end of 
the middle phalanx of the index finger that likely 
represented an old healed fracture.  There was moderate 
degenerative arthritis in the DIP of the index finger.  No 
other abnormalities were identified.  

On VA examination in March 2003, the veteran had Dupuytren's 
contraction, rope-like in the palm of both hands at the 4th 
metacarpal.  This was mild, and he was able to open his hands 
and make a fist.  There was no effect on his ability to grasp 
objects or on the function of his hands.  The diagnoses were 
trauma to the left index finger at the distal interphalangeal 
joint, and mild Dupuytren's contraction of both hands at the 
4th metacarpal.  

X-rays of the left hand in March 2003 were compared with a 
previous study of September 2001 and revealed osteophyte 
formation predominantly involving the multiple 
metacarpophalangeal and interphalangeal joints and 
predominantly involving the distal interphalangeal joints 
(DIP's) of the 2nd, 3rd, and 4th fingers.  There was no 
evidence of dislocation or acute fracture.  The right 5th 
metacarpal was deformed, which was thought most likely to 
have been due to an old healed fracture.  

The veteran's claim for an increased rating for left hand 
arthritis was received on May 8, 2001.  An amendment to the 
rating schedule that became effective on August 26, 2002, 
changed the criteria for rating disabilities of the fingers 
(except for amputations).  See 67 Fed. Reg. 48,784 (July 26, 
2002).  The RO seems to have applied the new rating criteria 
in considering the claim, but for the period from May 8, 
2001, to August 26, 2002, only the old rating criteria are 
for application.  In addition, the range of motion of the 
involved fingers of the left hand - that is, the 2nd, 3rd, 4th, 
and 5th digits - does not appear to have been measured, as 
required for rating purposes under both the old and the new 
rating criteria.  Accordingly, a VA examination is required.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
hand arthritis at any time since May 
2001.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims file.  

2.  Then, the veteran should be afforded 
VA orthopedic examination to determine 
the current severity of the service-
connected left hand arthritis, to include 
disability of the 2nd, 3rd, 4th, and 5th 
digits of the left hand.  All indicated 
studies should be performed, and all 
current manifestations should be 
described in detail.  The examiner is 
specifically requested to measure the 
range of motion of each of the 2nd, 3rd, 
4th, and 5th digits of the left hand in 
inches or centimeters from the proximal 
transverse crease of the palm.  The 
claims file should be made available to 
the examiner for review before the 
examination.  

3.  After undertaking any further 
indicated development, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
arthritis of the left hand, to include 
rating the disability under the old 
criteria for rating fingers from May 8, 
2001, to August 26, 2002, and under the 
new criteria for rating fingers 
thereafter.  If the benefit sought on 
appeal is not granted to the satisfaction 
of the veteran, a supplemental statement 
of the case should be issued and the 
veteran and his representative provided 
with an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



